Citation Nr: 1112963	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as floaters.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served in the Mississippi Army National Guard, with a period of active duty from February 2003 to March 2004, which included service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In addition to the bilateral eye disorder issue presently on appeal, it is observed that a November 2007 rating decision denied service connection for, in pertinent part, renal calculi (claimed as a kidney stone) and right groin pain.  The Veteran expressed disagreement with these determinations in a November 2008 statement, and a statement of the case was issued in September 2009.  In October 2009, the Veteran submitted a substantive appeal, specifically indicating that he wished only to appeal the issue of service for a bilateral eye disorder.  As there has been no appeal perfected as to the issues of service connection for renal calculi and right groin pain, and the only issue presently certified for appeal is that of service connection for a bilateral eye disorder, the Board has no jurisdiction to address the issues of service connection for renal calculi and right groin pain.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's currently-shown bilateral eye disorder, bilateral posterior vitreous detachment with vitreous floaters is related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral posterior vitreous detachment with vitreous floaters are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

General Laws And Regulations

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran attributes his currently-shown bilateral eye disorder to active military service.

The service treatment records show that in October 2003, while on active duty in Iraq, the Veteran complained of blurriness in his right eye, mainly when working outside.  Clinical evaluation at that time revealed bilateral vitreous floaters.  Reports of follow-up treatment in December 2003, May 2004, and March 2005 show continued complaints and findings of floaters.

During a September 2007 VA eye examination, the Veteran reported floaters in both eyes, which he first noticed while in Iraq.  Upon clinical evaluation, the examiner provided a diagnosis of bilateral posterior vitreous detachment; however, no conclusion about the onset of this disability was provided.

Most recently, the Veteran underwent a VA eye examination in January 2008.  Upon clinical evaluation, the examiner provided a diagnosis of vitreous syneresis (floaters) and posterior vitreous detachment bilaterally.  With respect to the etiology of Veteran's bilateral eye disorder, the examiner noted that vitreous detachment can occur spontaneously or after trauma, but that there was no history of eye or head trauma in the Veteran's case, and that she could not resolve the issue without resorting to speculation.

Here, the record reflects complaints and findings of bilateral vitreous floaters during active service, and post-service findings of the same as well as underlying pathology of bilateral posterior vitreous detachment.  The Board concludes that this evidence supports a finding that the Veteran's bilateral eye disorder is etiologically related to service, and, as such, service connection for bilateral posterior vitreous detachment with vitreous floaters is warranted.  

ORDER

Service connection for bilateral posterior vitreous detachment with vitreous floaters is warranted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


